Case 18-09670        Doc 26     Filed 12/10/18     Entered 12/10/18 12:33:52          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-09670
         Tereshia L Harper

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/02/2018.

         2) The plan was confirmed on 06/15/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/10/2018.

         5) The case was dismissed on 10/05/2018.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $13,590.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-09670        Doc 26      Filed 12/10/18    Entered 12/10/18 12:33:52              Desc          Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor                 $735.00
         Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                     $735.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $0.00
     Court Costs                                                           $0.00
     Trustee Expenses & Compensation                                      $41.89
     Other                                                                 $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $41.89

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim         Claim        Principal        Int.
 Name                                Class   Scheduled      Asserted      Allowed         Paid           Paid
 CERTIFIED SERVICES INC          Unsecured      1,718.00       1,718.00      1,718.00           0.00         0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured      3,500.00       3,993.56      3,993.56           0.00         0.00
 HUNTER WARFIELD                 Unsecured      2,704.00       2,703.71      2,703.71           0.00         0.00
 ILLINOIS TOLLWAY                Unsecured      4,500.00     17,572.50     17,572.50            0.00         0.00
 LVNV FUNDING                    Unsecured         832.00        910.36        910.36           0.00         0.00
 MICHAEL DAVIS WEIS              Unsecured           0.00      8,126.67      8,126.67           0.00         0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured           633.00        633.41        633.41           0.00         0.00
 PERITUS PORTFOLIO SERVICES II   Secured       12,723.00     12,719.89     12,719.89         624.53        68.58
 RESURGENT CAPITAL SERVICES      Unsecured            NA         520.88        520.88           0.00         0.00
 PONIENTE PROPERTIES LLC         Unsecured      3,286.00            NA            NA            0.00         0.00
 PRESENCE HEALTH                 Unsecured         581.00           NA            NA            0.00         0.00
 CMRE FINANCIAL SERVICES INC     Unsecured         365.00           NA            NA            0.00         0.00
 CMRE                            Unsecured         365.00           NA            NA            0.00         0.00
 KINDERCARE                      Unsecured         382.00           NA            NA            0.00         0.00
 LIVING 4 CHILDCARE LEARNING CTR Unsecured      1,105.00            NA            NA            0.00         0.00
 EDUCATION NAVIENT SOLUTIONS IN Unsecured            0.00           NA            NA            0.00         0.00
 DISCOVER                        Unsecured         950.00           NA            NA            0.00         0.00
 DISH NETWORK                    Unsecured         133.00           NA            NA            0.00         0.00
 HARRIS & HARRIS LTD             Unsecured         423.00           NA            NA            0.00         0.00
 IC SYSTEMS INC                  Unsecured         382.00           NA            NA            0.00         0.00
 CREDITORS DISCOUNT & AUDIT      Unsecured         374.00           NA            NA            0.00         0.00
 STATE OF ILLINOIS               Unsecured         124.00           NA            NA            0.00         0.00
 0818 LIFE STORAGE               Unsecured         456.00           NA            NA            0.00         0.00
 AT&T                            Unsecured          78.00           NA            NA            0.00         0.00
 BARCLAYS BANK DELAWARE          Unsecured         387.00           NA            NA            0.00         0.00
 CASH NET USA                    Unsecured         500.00           NA            NA            0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-09670      Doc 26       Filed 12/10/18    Entered 12/10/18 12:33:52               Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim        Claim        Principal       Int.
 Name                              Class    Scheduled      Asserted     Allowed         Paid          Paid
 CEPAMERICA ILLINOIS LLP        Unsecured         303.00           NA           NA            0.00        0.00
 CERTIFIED SERVICES INC         Unsecured      1,718.00            NA           NA            0.00        0.00
 CHECK N GO                     Unsecured         500.00           NA           NA            0.00        0.00
 EDUCATION DEPT OF ED/NAVIENT   Unsecured      1,828.00            NA           NA            0.00        0.00
 EDUCATION DEPT OF ED/NAVIENT   Unsecured      1,897.00            NA           NA            0.00        0.00
 EDUCATION DEPT OF ED/NAVIENT   Unsecured      2,312.00            NA           NA            0.00        0.00
 EDUCATION DEPT OF ED/NAVIENT   Unsecured      3,031.00            NA           NA            0.00        0.00
 EDUCATION DEPT OF ED/NAVIENT   Unsecured      3,637.00            NA           NA            0.00        0.00
 EDUCATION DEPT OF ED/NAVIENT   Unsecured      3,661.00            NA           NA            0.00        0.00
 EDUCATION DEPT OF ED/NAVIENT   Unsecured      4,439.00            NA           NA            0.00        0.00
 EDUCATION DEPT OF ED/NAVIENT   Unsecured      6,078.00            NA           NA            0.00        0.00
 EDUCATION DEPT OF ED/NAVIENT   Unsecured      6,134.00            NA           NA            0.00        0.00
 PROF ACCT MNGT                 Unsecured         107.00           NA           NA            0.00        0.00
 US DEPARTMENT OF EDUCATION     Unsecured     11,318.00     44,745.28     44,745.28           0.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim          Principal                Interest
                                                           Allowed              Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00               $0.00                 $0.00
       Mortgage Arrearage                                   $0.00               $0.00                 $0.00
       Debt Secured by Vehicle                         $12,719.89             $624.53                $68.58
       All Other Secured                                    $0.00               $0.00                 $0.00
 TOTAL SECURED:                                        $12,719.89             $624.53                $68.58

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                $0.00               $0.00
        Domestic Support Ongoing                             $0.00                $0.00               $0.00
        All Other Priority                                   $0.00                $0.00               $0.00
 TOTAL PRIORITY:                                             $0.00                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                           $80,924.37                 $0.00               $0.00


 Disbursements:

        Expenses of Administration                               $41.89
        Disbursements to Creditors                              $693.11

 TOTAL DISBURSEMENTS :                                                                          $735.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-09670        Doc 26      Filed 12/10/18     Entered 12/10/18 12:33:52            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
